                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    HELSON PABON GONZALEZ,

                                Plaintiff,
         v.
                                                                          ORDER
    SGT. SNODGRASS, BRIAN KOOL,
                                                                       18-cv-784-jdp1
    GARY BOUGHTON, CP. GARDNER,
    and MARK KARTMAN,

                                Defendants.


        Plaintiff Helson Pabon Gonzalez, appearing pro se, is a prisoner at Wisconsin Secure

Program Facility. Over the past few years, Pabon Gonzalez has filed more than a dozen lawsuits

about his treatment at Wisconsin prisons. In the course of doing so, he has incurred three

“strikes” under 28 U.S.C. § 1915(g), which means that he cannot obtain indigent status under

§ 1915 in any suit he files during the period of his incarceration unless he alleges facts in his

complaint from which an inference may be drawn that he is in imminent danger of serious

physical injury. See Dkt. 20 in Case No. 17-cv-851-jdp (assessing Pabon Gonzalez strikes in

four cases).

        In six recent cases, I have denied Pabon Gonzalez leave to proceed in forma pauperis

because his allegations did not meet the imminent-danger requirement of 28 U.S.C. § 1915(g).

Those cases are:

              •   18-cv-784-jdp: Pabon Gonzalez alleges that prison staff denied his request to
                  send money to an outside educational program, and officials did not promptly




1
 Although the caption here includes only case no. 18-cv-784-jdp, the clerk of court is directed
to docket this opinion in each of the other cases discussed in this opinion.
               help him get medical treatment after he injured himself out of frustration at that
               denial.

           •   18-cv-786-jdp: Pabon Gonzalez alleges that prison staff confiscated his legal
               materials and institution grievance papers.

           •   18-cv-787-jdp: Pabon Gonzalez alleges that a correctional officer verbally abused
               him and that he did not get timely medical treatment in 2014.

           •   19-cv-333-jdp: Pabon Gonzalez alleges that while he was incarcerated at Fox
               Lake Correctional Institution, he received false conduct reports, was kept in
               segregation longer than ordered, and a doctor did not give him proper medical
               treatment.

           •   19-cv-436-jdp: Pabon Gonzalez alleges that officers give him false conduct
               reports and harass him by waking him at an early morning medication call time,
               even though he discontinued his medications.

           •   19-cv-443-jdp: Pabon Gonzalez alleges that he became sick after he was given
               pain medication that had passed its expiration date.

       In each of these cases, I gave Pabon Gonzalez a chance to continue with the case by

paying the entire $400 filing fee. I told him that I would dismiss any case for which he did not

pay the entire fee. Pabon Gonzalez has responded, stating that he currently cannot pay those

fees but that he intends to do so, in person at the courthouse, on March 30, 2020. See Dkt. 19,

at 1. He says that if he fails to do so, I may then close all of his cases. Id. But he cannot forestall

the effect of my decision to close his cases by promising to pay the fees months from now.

Because Pabon Gonzalez makes clear that he will not immediately pay the $400 fee for any of

these cases, I will dismiss each case without prejudice, which means that he may refile any of

these cases once he has the financial means to do so.




                                                  2
                                           ORDER

       IT IS ORDERED that case nos. 18-cv-784-jdp; 18-cv-786-jdp; 18-cv-787-jdp; 19-cv-

333-jdp; 19-cv-436-jdp; and 19-cv-443-jdp are DISMISSED without prejudice. The clerk of

court is directed to enter judgment accordingly.

       Entered July 15, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
